Exhibit 10.4


SATISFACTION AND DISCHARGE OF INDENTURE,
RELEASE, ASSIGNMENT AND TRANSFER


This Satisfaction and Discharge of Indenture, Release, Assignment and Transfer
(this "Satisfaction of Indenture"), dated as of June 14, 2012, relates to the
Indenture, dated as of April 11, 2006 (as amended or supplemented, the
"Indenture"), between Kronos International, Inc., a Delaware corporation (the
"Company"), and The Bank of New York Mellon, formerly known as The Bank of New
York, a New York banking corporation (the "Trustee").
 
WHEREAS, all indebtedness secured by the Indenture and all proper charges of the
Trustee thereunder have been paid and the Company has deposited with the Trustee
pursuant to a Trust Agreement, dated as of the date hereof, funds sufficient to
effect a full redemption of all Notes and any additional amount required to
satisfy and discharge the Indenture; and
 
WHEREAS, pursuant to Section 10.1 of the Indenture, the Company has requested
the Trustee to discharge the Indenture and to execute and deliver to the Company
this Satisfaction of Indenture in order to assign and transfer to the Company
the Collateral and all other property of the Company and all related rights in
respect thereof, any of which are held by or on behalf of the Trustee or
otherwise subject to the Security Interest or other Liens on the Collateral
created by the Security Documents (whether created by the Indenture, including
without limitation the Lien created by the after-acquired clauses of the
Indenture, or by subsequent delivery or pledge to the Trustee under the
Indenture or otherwise) (collectively, the "Pledged Property"), to acknowledge
that the Security Interest and other Liens of the Indenture has been cancelled,
discharged and satisfied and to acknowledge that each of the (a) the Collateral
Agency Agreement, dated as of April 11, 2006 (as amended or supplemented, the
"Collateral Agency Agreement"), among the Trustee, U.S. Bank, as collateral
agent (the "Collateral Agent"), and the Company, (b) the pledge agreement, dated
11 April 2006, between the Company and Collateral Agent, relating to a pledge of
65% of the shares of Kronos Denmark ApS (as amended or supplemented, the "Danish
Pledge Agreement"), (c) the pledge agreement (Acte de Nantissement de Compte
d'Instruments Financiers), dated 11 April 2006, between the Company and
Collateral Agent relating to a pledge of 65% of the shares of Société
Industrielle du Titane, S.A. (as amended or supplemented, the "French Pledge
Agreement"), (d) the pledge agreement, dated 11 April 2006, between the Company
and Collateral Agent, relating to a pledge of 65% of the shares of Kronos Titan
GmbH & Co. OHG (the "German Pledge Agreement"), and (e) the security over shares
agreement, dated 11 April 2006, between the Company and Trustee, relating to a
pledge of 65% of the shares of Kronos Limited (collectively, the "UK Pledge
Agreement" and, together with the Collateral Agency Agreement, the Danish Pledge
Agreement, the German Pledge Agreement and the French Pledge Agreement, and the
agreements, documents, certificates and instruments delivered in connection
therewith, the "Collateral Agreements") was terminated upon the release of the
Collateral.
 
NOW, THEREFORE, THIS SATISFACTION OF INDENTURE WITNESSETH:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
SATISFACTION AND DISCHARGE
 
The Trustee, pursuant to Section 10.1 of the Indenture, hereby acknowledges that
the Company's obligations under the Indenture have been satisfied and hereby
discharges the Indenture and the Security Interest and other Liens thereof,
including but not limited to the pledge of shares governed by Danish law, the
pledge agreement and statement of pledge made over financing instruments account
governed by French law, the partnership interest pledge agreement and
acknowledgement of German pledge agreement governed by German law and security
over shares agreement governed by English law.  The Trustee hereby authorizes
and directs the appropriate officials in the State of Delaware, the Kingdom of
Denmark and the Countries of France, the United Kingdom and Germany and all such
other places wherein any financing statements were filed in connection with the
Indenture, to cancel and terminate all such financing statements as provided by
law.  Without limiting the foregoing, the Trustee agrees to take all actions
reasonably requested by the Company to cause the cancellation and termination of
all financing statements affecting any of the Pledged Property.
 
The Trustee acknowledges and agrees that each of the Collateral Agreements is
terminated.
 
ARTICLE II
ASSIGNMENT AND TRANSFER OF PLEDGED PROPERTY
 
The Trustee, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, hereby releases, reassigns, retransfers and sets over
to the Company, and its successors and assigns forever, and releases and forever
discharges from the Security Interest and other Liens of the Indenture and/or
the Collateral Agreements, all of the Trustee's and/or the Collateral Agent's
right, title and interest in and to the Pledged Property;
 
TOGETHER WITH all revenues, issues, earnings, income, product and profits
thereof, and all the right, title and interest and claim whatsoever, at law as
well as in equity, of the Trustee and/or the Collateral Agent in and to the
Pledged Property;
 
TO HAVE AND TO HOLD the Pledged Property that is herein released, reassigned,
retransferred and set over by the Trustee and/or the Collateral Agent as
aforesaid, unto the Company and its successors and assigns forever, free and
clear of Liens, claims and encumbrances of any type whatsoever created in or in
favor of the Trustee and/or the Collateral Agent pursuant to the Indenture or
otherwise;
 
PROVIDED, HOWEVER, that this reassignment, retransfer, cancellation and
discharge shall be without covenants, warranties of title or seisin, or of any
other nature whatsoever, either express or implied in law or in equity; and
shall be without recourse to the Trustee under the Indenture, which rights shall
survive the satisfaction and discharge of the Indenture.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
 
MISCELLANEOUS PROVISIONS
 
Section 3.1 The capitalized terms used herein shall, for all purposes of this
Satisfaction of Indenture, have the meanings specified in the Indenture.
 
Section 3.2 The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this Satisfaction of Indenture or
for or in respect of the recitals contained herein, all of which recitals are
deemed made by the Company solely.
 
Section 3.3 This Satisfaction of Indenture may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Trustee has executed this Satisfaction of Indenture as
of the date first written above.
 
THE BANK OF NEW YORK MELLON




By:           /s/ Arlene Thelwell
Name: Arlene Thelwell
Title:  Assistant Vice President